


Exhibit 10.31

Summary of Compensation Arrangements for
Named Executive Officers and Directors

Compensation Arrangements for Named Executive Officers

Following is a description of the compensation arrangements that have been
approved by the Compensation Committee of the Board of Directors of Medtronic,
Inc. (the “Compensation Committee”) for the Company’s Chief Executive Officer,
Chief Financial Officer and the other three most highly compensated executive
officers in fiscal year 2008 and Mr. Arthur D. Collins Jr. who completed his
tenure as Chief Executive Officer at the beginning of fiscal year 2008 (the
“Named Executive Officers”).

Annual Base Salary:

The Compensation Committee approved the following base salaries, effective
April 26, 2008, for five of the Named Executive Officers:

William A. Hawkins
President and Chief Executive Officer       $ 1,177,000   Gary L. Ellis
Senior Vice President and Chief Financial Officer       $ 636,000   Michael F.
DeMane       $ 725,000   Stephen H. Mahle
Executive Vice President of Healthcare Policy and Regulatory       $ 620,000  
Jean-Luc Butel
Senior Vice President and President, International       $ 525,000  

Michael DeMane resigned as Chief Operating Officer of Medtronic on April 30,
2008, and entered into an agreement with Medtronic to address the terms of his
continued employment with Medtronic. The agreement provides that Mr. DeMane will
remain an employee until May 31, 2009 or, if earlier, the date of an event of
default under the agreement. During the term of his employment he will continue
to receive his current salary and will be eligible to participate in the
broad-based benefit plans, programs and arrangements generally available to
Medtronic U.S. employees, including participating in Medtronic’s incentive plan
for fiscal year 2009. If Mr. DeMane remains an employee until May 31, 2009, then
Medtronic will pay him lump sum separation amounts of $362,500 and $688,750,
representing six months salary and his bonus for fiscal year 2009, respectively.
Mr. DeMane also will be entitled to tax equalization amounts for income that he
earned as an employee of Medtronic that is subject to non-US taxes, consistent
with Medtronic’s tax equalization policy. The agreement contains
confidentiality, non-compete and non-solicitation provisions.

Upon assuming the position of employee Chairman effective on the date of the
2007 Annual Shareholder’s Meeting, Mr. Collins’ base salary was established by
the Committee at $1,000,000 through the date of the 2008 Annual Shareholder’s
Meeting.

Performance Bonus:

The Compensation Committee has approved the following bonus payments for
performance in fiscal year 2008:

William A. Hawkins       $ 632,295   Gary L. Ellis       $ 251,145   Michael F.
DeMane       $ 335,926   Stephen H. Mahle       $ 276,818   Jean-Luc Butel      
$ 241,657   Arthur D. Collins, Jr. (1)       $ 273,623  


--------------------------------------------------------------------------------

(1) Reflects a pro-rata performance bonus for the period of time in fiscal year
2008 in which he served as Chairman and Chief Executive Officer.



 

--------------------------------------------------------------------------------


On April 17, 2008, the Compensation Committee of the Board of Directors approved
performance measures for fiscal year 2009. The plan is a performance-based plan
with awards based on company, geographic and business unit performance. For
fiscal 2009, the financial measures for the portion of our plan based on company
performance are earnings per share, revenue growth, and operating cash flow with
weights of 40%, 40%, and 20% respectively. For fiscal year 2009, senior
executive officers are eligible for target awards ranging from 75% to 120% of
base salary. The potential maximum payouts senior executive officers are
eligible for range from 165% to 264% of base salary.

Stock Option and Restricted Stock/Restricted Stock Units:

On October 17, 2007, the Compensation Committee approved the following stock
options and performance based restricted stock grants under the Company’s 2003
Long-Term Incentive Plan. The stock options were granted on October 29, 2007 at
an exercise price of $47.77, which was the fair market value of the Company’s
Common Stock on the date of grant and vest annually in 25% increments. The
restricted stock grants will cliff vest in October 2010 (or, in the event of
death, disability or retirement, they vest on a pro-rata basis) provided a
minimum performance threshold is achieved.

William A. Hawkins         52,335 Restricted Stock       188,403 stock options  
Gary L. Ellis         11,514 Restricted Stock       41,868 stock options  
Michael F. DeMane         18,841 Restricted Stock       69,082 stock options  
Stephen H. Mahle         15,701 Restricted Stock       56,521 stock options  
Jean-Luc Butel         6,281 Restricted Stock       23,028 stock options  

As Chairman, Mr. Collins did not receive any grants of stock options or
restricted stock in fiscal year 2008.

In addition to the above-mentioned grants, in fiscal year 2008 the Compensation
Committee approved an additional grant of restricted stock units to Mr. Butel
with a grant date of April 30, 2007 as outlined below:

Jean-Luc Butel   37,786 Restricted Stock Units

The restricted stock units granted to Mr. Butel will vest 50% on the third
anniversary and 50% on the fifth anniversary of the date of grant and will vest
on a pro-rata basis in the event of death, disability or retirement.

Long Term Incentive Plan Awards:

The Compensation Committee approved the following long-term incentive plan
awards established for the three-year cycle ending in fiscal 2008. The amounts
listed below include the value of both cash and stock. Half of the award is paid
in Company common stock, with the other half paid in cash. The value of an award
is determined at the end of the performance period based on Medtronic’s
financial performance and the fair market value per share on the date of award
payment.

William A. Hawkins       $ 678,742   Gary L. Ellis       $ 346,314   Michael F.
DeMane       $ 364,552   Stephen H. Mahle       $ 417,038   Jean-Luc Butel      
$ 284,735   Arthur D. Collins, Jr.       $ 1,427,656  

On April 17, 2008, the Compensation Committee of the Board of Directors of
approved performance measures for fiscal year the 2009-2011 cycle of the
Long-Term Performance Plan. Senior executive officers are eligible for grants
under the Long-Term Performance Plan. Grants are made annually for overlapping
three-year performance periods. For the 2009-2011 award cycle, the financial
measures are 3-year cumulative diluted earnings per share growth, 3-year average
revenue growth and three-year return on invested capital, weighted at 50%, 30%
and 20% respectively. The amount of cash payable at the end of the three-year
plan period can range from 20% to 180% of the original grant.



 

--------------------------------------------------------------------------------


Compensation Arrangements for Non-Employee Directors

Non-employee director compensation consists of an annual retainer, an annual
cash stipend for committee chairs and special committee members, an annual stock
option grant and an annual grant of deferred stock units. In addition, all new
non-employee directors receive an initial stock option grant and a pro-rated
annual stock option grant based on the number of days remaining in the plan
year.

The annual retainer for all non-employee directors for the fiscal year 2009 plan
year is $80,000. The Chairs of the Corporate Governance, Compensation and
Technology and Quality Committees receive an annual cash stipend of $10,000 and
the chair of the Audit Committee receives an annual cash stipend of $15,000. In
addition, non-chair members of the Audit Committee receive an annual cash
stipend of $5,000. Members of a Special Committee receive an additional annual
fee of $10,000 for each Special Committee upon which they serve, paid at the end
of each fiscal quarter ($2,500 per quarter), so long as the committee is
convened. The annual retainer and annual cash stipend are reduced by 25% if a
non-employee director does not attend at least 75% of the total meetings of the
Board and Board committees on which such director served during the relevant
plan year.

Non-employee directors are granted stock options on the first business day of
each plan year in an amount equal to the annual retainer divided by the fair
market value of a share of Medtronic common stock on the date of grant (which
will also be the exercise price of the option).

Directors are granted deferred stock units on the last business day of the plan
year (each representing the right to receive one share of Medtronic common
stock) in an amount equal to the annual retainer earned during that plan year
multiplied by a proration factor (on a pro-rated basis for participants who are
directors for less than the entire plan year) divided by the average closing
price of a share of Medtronic common stock for the last 20 trading days during
the plan year. On the date he or she first becomes a director, each new
non-employee director receives (1) a one-time initial stock option grant for a
number of shares of Medtronic common stock equal to two times the amount of the
annual retainer divided by the fair market value of a share of Medtronic common
stock on the date of grant (which will also be the exercise price of such
option); and (2) a pro-rated annual stock option grant for a number of shares of
Medtronic common stock equal to the amount of the annual retainer (pro-rated
based on the number of days remaining in the plan year) divided by the fair
market value of a share of Medtronic common stock on the date of grant (which
will also be the exercise price of such option).












--------------------------------------------------------------------------------
